     Case 2:07-cv-02513-GMS Document 2638 Filed 05/21/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8   Manuel de Jesus Ortega Melendres, on             No. CV-07-2513-PHX-GMS
 9   behalf of himself and all others similarly
     situated; et al.                                 ORDER
10
                          Plaintiffs,
11
     and
12
     United States of America,
13
                          Plaintiff-Intervenor,
14
     v.
15
     Paul Penzone, in his official capacity as
16   Sheriff of Maricopa County, Arizona; et al.
17                        Defendants.
18
19
20         The Court has received and reviewed the Monitor’s invoice dated May 1, 2021 for
21   services rendered by the Monitor in April 2021. The Court finds the invoice and charges
22   to be reasonable and directs Maricopa County to authorize payment of the Monitor’s
23   invoice for the total amount, including any past due balance.
24         Dated this 21st day of May, 2021.
25
26
27
28
